Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance
	This action is in response to the papers filed February 16, 2021. 

Amendments
           Applicant's amendments, filed February 16, 2021, is acknowledged. Applicant has cancelled Claims 1-54, and amended Claim 61.
	Claims 55-75 are pending and under consideration. 
	
Priority
Applicant’s claim for the benefit of a prior-filed application provisional application 62/898,520 filed on September 10, 2019 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on February 16, 2021 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Allowable Subject Matter
1. 	Claims 61-75 recite allowable subject matter. 
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 61-62 are directed to a nucleic acid sequence of SEQ ID NO:25, which encodes the amino acid sequence of SEQ ID NO:24. The prior art does not teach or fairly suggest SEQ ID NO:25 and SEQ ID NO:24. Search results available in SCORE.
Claims 63-75 are dependent from Claim 61.
Claims 62-75 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Instant Claims are directed to a drug-responsive domain from carbonic anhydrase 2 (CA2) mutant polypeptide, in which residue 156 has been mutated (L156H).


||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SHHWGYGKHNGPEHWHKDFPIAKGERQSPVDIDTHTAKYDPSLKPLSVSYDQATSLRILN 60

NGHAFNVEFDDSQDKAVLKGGPLDGTYRLIQFHFHWGSLDGQGSEHTVDKKKYAAELHLV 120              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
NGHAFNVEFDDSQDKAVLKGGPLDGTYRLIQFHFHWGSLDGQGSEHTVDKKKYAAELHLV 120

HWNTKYGDFGKAVQQPDGLAVLGIFLKVGSAKPGHQKVVDVLDSIKTKGKSADFTNFDPR 180
|||||||||||||||||||||||||||||||||| |||||||||||||||||||||||||
HWNTKYGDFGKAVQQPDGLAVLGIFLKVGSAKPGLQKVVDVLDSIKTKGKSADFTNFDPR 180

GLLPESLDYWTYPGSLTTPPLLECVTWIVLKEPISVSSEQVLKFRKLNFNGEGEPEELMV 240
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
GLLPESLDYWTYPGSLTTPPLLECVTWIVLKEPISVSSEQVLKFRKLNFNGEGEPEELMV 240

DNWRPAQPLKNRQIKASFK 259
|||||||||||||||||||
DNWRPAQPLKNRQIKASFK 259

Suri et al (WO 18/161026; published September 7, 2018) and Suri et al (WO 18/161038; published September 7, 2018) are considered closest prior art for having disclosed nucleic acid molecules encoding a fusion protein comprising a drug-responsive destabilizing domain (DD) which tunes protein stability, wherein the drug-responsive destabilizing domain may be derived from carbonic anhydrase 2 (CA2), and whereby the protein of interest is a cytokine, more specifically an interleukin, e.g. an IL-15 fusion protein comprising a hinge domain and a transmembrane domain, e.g. IL-15 operably linked to CA2 drug-responsive destabilizing domain ( “a DD-IL15 fusion polypeptide”). Suri et al disclosed an embodiment of the IL-15 fusion protein comprising linking the IL-15 to a transmembrane domain, being a membrane-bound DD-IL-15 fusion protein. Suri et al disclosed the drug-responsive domain may be positioned N-terminal or C-terminal to the immunotherapeutic agent. Suri et al disclosed the tunable nature of the system improves the potency and duration of the efficacy of immunotherapies, as reversible silencing the biological activity of the adoptively transferred immune cells allows maximizing the potential of cell therapy without irreversibly killing and terminating the therapy, and fine tuning immunotherapy improves the safety and efficacy of the immunotherapy, thereby increasing the subject population that may benefit from immunotherapy. 
Suri et al disclosed the CA2 domain comprises SEQ ID NO:6 (Table 1), said CA2 drug-responsive domain binding to the drug acetazolamide. 
LQKVVD (Suri et al) vs (instant) PGHQKVVD. 
The prior art does not teach or fairly suggest modifying the L156 residue of the CA2 drug-responsive domain of Suri et al to become a histidine (H) residue (L156H).

SEQ ID NO:24 is disclosed to be 481 amino acids in length and is composed of the following domains, in order: 
(leader sequence; SEQ ID NO:6)
MDMRVPAQLLGLLLLWLSGARC; 
(IL-15 domain; SEQ ID NO:8)
NWVNVISDLKKIEDLIQSMHIDATLYTESDVHPSCKVTAMKCFLLELQVISLESGDASIHDTVENLIILANNSLSSNGNVTESGCKECEELEEKNIKEFLQSFVHIVQMFINTS; 
(GS15 linker domain; SEQ ID NO:10)
GSGSGSGSGSGSGSGSGSGSGSGSGSGSGS; 
(hinge domain; SEQ ID NO:12)
KQEHFPDN; 
(transmembrane domain; SEQ ID NO:14)
LLPSWAITLISVNGIFVICCL; 
(intracellular tail; SEQ ID NO:16)
TYCFAPRCRERRRNERLRRESVRPV; 
(GS linker domain; SEQ ID NO:20)
GS; and
(CA2 DRD domain; SEQ ID NO:4)
SHHWGYGKHNGPEHWHKDFPIAKGERQSPVDIDTHTAKYDPSLKPLSVSYDQATSLRILNNGHAFNVEFDDSQDKAVLKGGPLDGTYRLIQFHFHWGSLDGQGSEHTVDKKKYAAELHLVHWNTKYGDFGKAVQQPDGLAVLGIFLKVGSAKPGHQKVVDVLDSIKTKGKSADFTNFDPRGLLPESLDYWTYPGSLTTPPLLECVTWIVLKEPISVSSEQVLKFRKLNFNGEGEPEELMVDNWRPAQPLKNRQIKASFK 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 102
2. 	The prior rejections of Claim(s) 55-60 under 35 U.S.C. 102(a)(1) as being anticipated by Suri et al (WO 18/161026; published September 7, 2018) and Suri et al (WO 18/161038; published September 7, 2018) are withdrawn in light of Applicant’s argument that that SEQ ID NO:6 of Suri et al does not comprise the amino acid sequence of instant SEQ ID NO:4, being LQKVVD (Suri et al) vs (instant) PGHQKVVD, which the Examiner finds persuasive. 

Examiner’s Amendment-Claims
3. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Fernando Alberdi at 734-418-4264 on March 4, 2021.

Claim 61 has been re-written as follows:	Claim 61 	The nucleic acid molecule of claim 60, wherein the polynucleotide encodes the amino acid sequence of SEQ ID NO:24.  

	Claim 68, the phrase “A genetically engineered” is replaced with the phrase “An isolated genetically engineered”.
Claim 69, the phrase “A cell” is replaced with the phrase “An isolated cell”.
Claim 70, the phrase “The cell of claim 69” is replaced with the phrase “The isolated cell of claim 69”.
Claim 71, the phrase “The cell of claim 70” is replaced with the phrase “The isolated cell of claim 70”.
Claim 72, the phrase “The cell of claim 71” is replaced with the phrase “The isolated cell of claim 71”.

Conclusion
4. 	Claims 55-75 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633